Citation Nr: 0533070	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dizzy spells.

2.  Entitlement to service connection for a vision disorder, 
claimed as blurred vision.

3.  Entitlement to service connection a left hip disorder.

4.  Entitlement to service connection for a cervical spine 
disorder, claimed as herniated disc in the cervical spine.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for blackouts.

8.  Entitlement to an increased disability evaluation for 
service-connected residuals of right clavicle fracture 
injury, currently evaluated as ten (10) percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought.  
Appeal to the Board was perfected as to the eight issues 
listed on the title page of this decision.

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.
  
The issues of service connection for a vision disorder, 
claimed as "blurred vision," and cervical spine disorder 
are the subject of REMAND below, and is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  




FINDINGS OF FACT

1.  The evidence does not disclose dizzy spells, left hip 
disorder, lumbar degenerative disc disease, hypertension, or 
blackouts during service.

2.  The evidence does not establish current manifestation of 
a left hip abnormality, nor of an etiological relationship 
between dizzy spells, degenerative disc disease of the lumbar 
spine, or hypertension, or complaints of left hip pain and 
blackouts and active service.

3.  Lumbar spinal abnormality and hypertension were diagnosed 
decades after discharge.
 
4.  Service-connected right clavicle (dominant side) fracture 
injury residuals are manifested by mild disability, to 
include complaints of shoulder pain and slight reduction in 
range of motion due to pain.  There is no clinical evidence 
of malunion, nonunion, or dislocation of the shoulder joint.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dizzy spells, 
left hip disorder, degenerative disc disease of the lumbar 
spine, hypertension, and blackouts are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  
 
2.  The criteria for an increased disability rating for 
service-connected right clavicle fracture residuals are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Dizzy Spells, Left Hip Disorder, 
Lumbar Spine Disorder, Hypertension, and Blackouts 

The veteran's basic contention as to the various disabilities 
for which service connection is being sought is that they are 
the result of an in-service automobile accident April 1970.  
The veteran fractured his right clavicle in that accident, 
and this injury is the subject of the increased rating claim 
discussed below.  He also lacerated his scalp during this 
accident (evaluated as noncompensable effective April 1, 
1972); presumably, he believes that this injury has bearing 
on the claim as to dizzy spells, blackouts, and, possibly 
blurred vision as well.  As to the hypertension claim, 
however, the veteran has not alleged specifically that this 
disease is due to the accident.  

First and foremost, a basic legal criterion in any service 
connection claim is the present manifestation of a disease or 
disorder for which service connection is being sought.  See 
38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 require that a 
present disability be manifested for service connection).  
The record does not show present diagnosis or clinically 
documented manifestation of left hip disorder, other than 
notation of hip pain as reported by the veteran.  Present 
manifestation can be shown with medical evidence reflecting 
definite diagnosis of the claimed disorder or disease.  The 
sole evidence that the veteran has a hip abnormality is in 
the form of his lay allegations, which are insufficient and 
incompetent for the purposes of 38 C.F.R. § 3.303 and 
Degmetich.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).  Thus, a basic prerequisite is not met as to the 
claim of entitlement to service connection for a left hip 
disorder.

As for other disabilities claimed, the record does reflect 
recent diagnoses of minimal degenerative changes in the 
lumbar spine (July 1995 VA X-ray report); anterior fusion at 
C5-6 in the cervical spine (March 1998 private hospital X-ray 
report); and lumbar and cervical degenerative disc disease, 
cervical spondyloarthropathy, hypertension, and vertigo 
(etiology not documented for vertigo) (private hospital and 
X-ray records dated between 1997 and 2002).  Also, recent VA 
compensation and pension medical examination (C&P) findings 
obtained in October-November 2003 do indicate the veteran has 
dizziness and symptoms of syncope, amblyopia in the left eye, 
and cervical and lumbar disc disease.   

The record, however, lacks competent, reliable medical 
evidence that presently manifested disorders now claimed are 
due to an injury or some other incident during active duty, 
as explained below.  Again, under 38 C.F.R. § 3.303 and 
Espiritu, such evidence, in general, must be presented in the 
form of medical records; the veteran's lay allegation that 
they are due to service is insufficient.  

The service medical records and other records associated with 
the 1970 accident, to include rating actions associated with 
the right clavicle injury incurred in 1970, indicate nothing 
about dizzy spells, blackouts, hip or lumbar spine problems, 
or hypertension.  As to claimed dizzy spells and blackouts, 
the service medical records do not disclose what could be 
construed as a head injury that could have affected the 
neurological system; rather, the car accident in 1970 
involved laceration of the scalp, without "nerve or artery 
involvement."  See April 1970 service medical records.   

In fact, as to the "dizzy spells" and "blackouts" claims, 
a VA medical doctor said in his October 2003 C&P examination 
report that "dizziness does not sound typical of a 
vestibular-type vertigo," but deferred a definite etiology 
opinion pending further examination by a neurologist.  It is 
noted that, during the November 2003 C&P neurology 
examination, the veteran denied having, or having had, loss 
of consciousness, but reported that he had had episodes where 
he felt dizzy and sensed that he would "pass out."  As 
documented in the November 2003 C&P report, a neurologist 
found no clinical evidence of peripheral vestibular 
dysfunction, and, based on lack of such evidence, said that 
it is unlikely that reported episodes of dizziness with 
prosyncopal sensation can be attributed to the 1970 
automobile accident.  The record presents no other medical 
opinion or report to counter this unfavorable opinion.  

As for the hypertension and lumbar spine disorder claims, 
again, the service medical records do not disclose 
manifestation of either during service.  The record also 
lacks medical evidence of manifestation of either during the 
presumptive service connection period.  See 38 C.F.R. 
§§ 3.307, 3.309 (Service connection could be warranted on a 
presumptive basis for cardiovascular-renal diseases, to 
include hypertension, and arthritis, with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge even where such diseases are 
not diagnosed during service.).  Moreover, as to the lumbar 
spine disorder, a November 2003 C&P examination yielded a 
doctor's opinion that current lumbar disc problems are not 
related to service.  

With respect to the left hip disorder, again, the record does 
not document present manifestation of an abnormality.  See 
October 2003 C&P "joints" examination report.  Moreover, 
the service medical records do not disclose such abnormality; 
no post-service medical record reflects manifestation thereof 
during the presumptive period.   

Also highly probative, although not alone dispositive, on the 
issue of etiology is nearly three-decade gap between the date 
of discharge and the dates of the post-service medical 
evidence of the various disorders that were recently 
diagnosed, which tends to disfavor the claim.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  

Based upon the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim 
of entitlement to left hip disorder, lumbar spine disorder, 
hypertension, blackouts, and dizzy spells.  As such, it does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
II.  Increased Disability Evaluation

An initial disability rating of 10 percent has been in effect 
for right clavicle fracture residuals since April 1, 1972, 
the date after discharge from service.  See September 1972 
rating decision granting service connection for this 
disability.  Where, as here, service connection has long been 
in effect for a disability and the veteran is seeking an 
increased rating for such disability, the claim is deemed to 
be within the parameters of Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (In general, where the claim presented is one 
for an increased rating for a disability for which service 
connection was established years before, the primary concern 
is the current extent of disability.).  As such, while the 
Board considers the entire record consistent with general 
provisions requiring it to consider the whole recorded 
history (see 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)), the main focus must 
necessarily be on evidence pertaining to the right shoulder 
disability dated near and after June 2002, when the veteran 
filed his increased rating claim.

The veteran's right clavicle disability is currently 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2005).  The veteran is right 
arm dominant.  Under this Code, malunion of the clavicle or 
scapula (or with evidence of impairment of function of the 
contiguous joint), a 10 percent rating is assigned.  Nonunion 
of the clavicle or scapula, without loose movement, is 
assigned a 10 percent rating; with loose movement, a 20 
percent rating is assigned.  Dislocation of the clavicle or 
scapula is assigned a 20 percent rating.  No medical record 
dated in and after 2002 documents clinical evidence of 
nonunion of the right clavicle or scapula, with or without 
loose movement, or dislocated clavicle or scapula.  As such, 
a 20 percent rating is not warranted under Diagnostic Code 
5203.    

The Board also has evaluated this disability in terms of 
limitation of motion and functional impairment.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005), limitation of 
motion of the major (dominant) arm at shoulder level is 
assigned a 20 percent rating.  Limitation of motion midway 
between side and shoulder level is assigned a 30 percent 
rating.  A 40 percent rating is assigned for limitation of 
motion to 25 degrees from the side.  

As reflected in the October 2003 C&P report, the veteran has 
forward flexion to 180 degrees; abduction to 160 degrees; 
internal and external rotation to 90 degrees.  Extension of 
the elbow is to zero degree; flexion is to 160 degrees.  
During the August 2002 C&P examination, he had flexion and 
abduction to 180 degrees; external rotation to 70 degrees; 
internal rotation to 90 degrees.  Elbow flexion was to 145 
degrees; extension was to zero degree.  Pain begins at 140 
degrees of forward flexion.  These findings reflect normal 
forward flexion, albeit with some pain at the upper end of 
motion; slight reduction in abduction as noted in October 
2003; and mostly normal rotation (with slight decrease in 
external rotation in August 2002).  The elbow range-of-motion 
is within normal limits.  See Plate I range-of-motion 
illustrations in 38 C.F.R. § 4.71 (2005).  These findings do 
not, however, indicate limitation of motion of the right arm 
to shoulder level, whether the arm is lifted parallel or 
perpendicular to the torso.  See Plate I illustrations.  As 
such, a 20 percent rating is not warranted under Diagnostic 
Code 5201.  
 
Also pertinent to evaluation of functional impairment and 
limitation of motion are whether the disability affects the 
ability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance (38 
C.F.R. 
§ 4.40), and as well, impairment due to factors like pain, 
weakness, fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy on disuse, instability of 
station, and interference with standing, sitting, or 
weightbearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Painful motion, and actually painful, 
unstable, or malaligned joints due to healed injury, are 
entitled to at least the minimum compensable rating for the 
affected joint.  38 C.F.R. § 4.59.  Functional loss due to 
pain, however, must be supported by adequate pathology and 
evidenced by visible behavior.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The record in and after 2002 does indicate the veteran's 
chief complaint with respect to the right shoulder is pain; 
however, the sole medical evidence of record concerning the 
right shoulder is that in the C&P examinations performed in 
connection with this claim.  There are no VA clinical records 
associated with this disability; the various private medical 
records do not disclose treatment of the right shoulder.  
These considerations, while not dispositive, are probative.  
Moreover, while the August 2002 C&P report states that the 
disability has a "major" impact on the ability to work and 
lift objects, the objective clinical evidence, namely nearly 
normal range-of-motion findings obtained in 2002 and 2003, 
seems inconsistent with this statement.  Furthermore, it is 
noted that, with respect to functional impairment, this is 
specifically listed as a criteria for a 10 percent rating in 
Diagnostic Code 5203.  Given that the record does not 
disclose malunion of the clavicle or scapula, the assignment 
of a 10 percent rating under Diagnostic Code 5203 took 
functional impairment into account, as functional impairment 
is the only other criteria upon which such rating can be 
assigned under this Code in the absence of evidence of 
malunion of the scapula or clavicle.  Based upon these 
considerations, the Board finds that the preponderance of the 
evidence does not warrant the assignment of an additional 
rating based on DeLuca considerations.      

In addition, it is noted that contemporaneous X-ray tests of 
the right shoulder do not reveal manifestation of arthritic 
of degenerative changes associated with the 1970 injury.  See 
October 2003 VA C&P X-ray report, which documents "old 
healed fracture of the right clavicle," but provides that 
the shoulder otherwise "has a normal appearance."  As such, 
the Board does not consider separate or additional evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The Board also has considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 (scapulohumeral articulation, ankylosis of) and 
5202 (impairment of humerus, to include malunion, fibrous 
union, or nonunion of humerus; recurrent dislocation of the 
scapulohumeral joint; flail shoulder) (2005).  These Codes 
are not applicable, as the veteran does not have the 
disabilities and manifestations encompassed therein.  

Consistent with Schafrath, the Board has considered other 
Part 4 criteria, to include other rating criteria governing 
evaluation of arm and shoulder disabilities, and does not 
find another Code or provision more closely analogous to the 
disability picture presented here, or which would afford the 
veteran a more favorable rating than that currently in 
effect.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher rating for 
right clavicle fracture residuals, and does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005).

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here based on the right shoulder 
disability.  Ordinarily, VA's 38 C.F.R. Part 4 ratings 
schedule, which represents average impairment in earning 
capacity from service-connected disability and ability of the 
body as a whole to function under ordinary conditions of 
daily life to include employment, will apply unless there are 
exceptional or unusual factors that render application of the 
schedule impractical.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10; Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In 
such cases, extraschedular evaluation is considered 
commensurate with average earning capacity impairment due 
solely to service-connected disabilities.  See 38 C.F.R. § 
3.321(b)(1).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); VAOPGCPREC 6-
96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that the shoulder 
disability produces marked interference with employment or 
precipitates frequent hospitalization.  There is no 
allegation or evidence that the veteran has been 
hospitalized, confined to bed, or ordered to rest in and 
after 2002 due to significant right shoulder symptoms.  In 
filings associated with his TDIU application, the veteran has 
made vague allegations that service-connected disability 
impeded or interfered with employment at a landfill company.  
The record does not present evidence that the shoulder 
symptoms have caused him to miss work, or that he was 
terminated or demoted from his job or was reassigned to 
different duties because the shoulder symptoms prevent 
satisfactory performance of such duties (such as employers' 
records or doctors' reports of medical disability).  The lack 
of such evidence is highly probative in determining whether 
extraschedular evaluation is warranted.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a July 2002 letter sent before 
the issuance of the rating decision on which this appeal is 
based, the RO notified the veteran of the basic elements of a 
successful service connection claim, including evidence of a 
pertinent injury in service and of a cause-effect 
relationship between it and the claimed disorder.  It also 
informed him that evidence showing worsened right shoulder 
disability is needed to obtain a higher rating.  The specific 
diagnostic criteria applicable to the shoulder disability and 
regulations governing service connection claims were 
discussed in the rating decision, Statement of the Case 
(SOC), and Supplemental SOC (SSOC).  The letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  As for the "fourth element," the SSOC 
set forth 38 C.F.R. § 3.159, from which the fourth element is 
derived.     

The Board acknowledges that full VCAA notice was provided 
during the appeal period, given notice of the fourth element 
after the issuance of the 2002 rating decision from which 
this appeal arises.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, again, full VCAA notice was provided during the appeal 
period.  Even after the veteran was issued the November 2003 
SSOC, which included the fourth element notice, and was 
afforded an additional 60 days to comment on his claim, he 
did not specifically claim that VA failed to comply with VCAA 
notice requirements, or that he has any evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  
In fact, he responded to the SSOC with a written waiver of 
his right to the comment period, and asked that his appeal be 
sent to the Board.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, numerous C&P examination 
reports appropriate to an evaluation of this claim, private 
medical records, and the veteran's written statements 
submitted in support of the claim.  The veteran was given an 
opportunity to testify before the Board, but elected not to 
exercise his right to do so.  Based upon the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Service connection for dizzy spells, left hip disorder, 
lumbar spine disorder, hypertension, and blackouts is denied.

An increased disability evaluation for service-connected 
residuals of right clavicle fracture injury, currently 
evaluated as 10 percent disabling, is denied. 


REMAND

Further development is needed before a decision can be issued 
on the merits of the claim as to cervical spine and vision 
disorders.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, are met.  The specific bases for remand are set 
forth below.

Cervical Spine Disorder

An April 1970 X-ray report reflects a notation as to "loss 
of normal lordosis" in the cervical spine.  The X-rays 
apparently were taken as a matter of course following the 
automobile accident; the service medical records do not 
discuss whether this finding was deemed an abnormality 
associated with the accident, and, because there is no 
separation medical examination report of record, the Board 
does not have a basis to conclude whether a cervical spine 
disorder was or was not manifested as of the date of 
discharge.     

As noted above in Section I, the veteran currently has 
anterior fusion at C5-6 in the cervical spine, cervical 
degenerative disc disease, and cervical spondyloarthropathy.  
A C&P examiner, a gastrointestinal disorders (GI) fellow, 
stated in his October 2003 report that the cervical spine 
degenerative joint disease is likely related to the 1970 
accident.  He did not, however, provide any rationale or 
explanation as to why he so opined.  In contrast, a VA 
neurologist opined in his November 2003 C&P report that, 
based on his examination and review of the entire file, 
which, at that time, would have included the October 2003 
report of the GI fellow, that degenerative changes in the 
cervical spine are not attributable to service.  The RO 
concluded that the latter report carries more probative value 
and denied the claim based thereon.

The Board, however, is of the opinion that further evaluation 
may be warranted on the issue of etiology of the cervical 
spine disorder.  First, given the head laceration injury in 
the 1970 automobile accident, the veteran apparently had some 
impact on his head then, which could have affected the 
cervical portion of the spine.  Second, while the VA 
neurologist's November 2003 opinion is clearly unfavorable, 
it, as with the GI fellow's opinion, is conclusory and does 
not adequately explain the rationale for the opinion.  While 
the November 2003 neurologist's opinion, under the 
circumstances of this case, generally speaking, could be 
deemed more probative than the GI fellow's opinion, the Board 
is reluctant to rely on the former to deny the claim at this 
juncture given the conclusory nature of the opinion, with 
another medical professional in disagreement.  While the 
neurologist summarily stated that he had reviewed the claims 
file, he does not discuss at all the lordosis noted on X-ray 
in April 1970, taken shortly after the accident, which is 
important here, particularly given the lack of a separation 
medical examination report as to the manifestation, or lack 
thereof, of a cervical abnormality at discharge.    
   
"Blurred Vision" 

With respect to the "blurred vision" claim, it is 
acknowledged that a contemporaneous diagnosis of amblyopia in 
the left eye is in effect.  See October 2003 C&P "eye 
disorders" examination report.  The service medical records 
include a September 1969 entrance report of medical history, 
which documents the veteran's report that he wears, or has 
worn, reading glasses.  Thus, at the time of entrance, the 
veteran apparently had a vision problem of some type, but not 
specifically noted then, as the September 1969 entrance 
medical examination report does not document a clinical 
finding as to defective vision or other eye abnormality.  In 
December 1969, however, the veteran was diagnosed with 
ambylopia.  The service medical records also include 
eyeglasses prescription records.  

While the veteran has not explicitly claimed entitlement to 
service connection for amblyopia, his allegation as to 
"blurry vision" - which appears to be a symptom or 
manifestation as opposed to a diagnosis - is apparently 
associated with such vision disorder, as nothing in the 
record reflects a diagnosis of any vision or eye disorder 
other than amblyopia of the left eye.  Thus, the Board is not 
inclined at this juncture to unfavorably decide the claim on 
its merits solely because he did not complain specifically 
and literally of "blurry vision" during service.    

The law provides that every veteran shall be deemed to have 
been in sound medical condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2005).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability therein, unless there is a specific finding that 
the increase in disability is due to a natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).


The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must 
show by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

Here, given the lack of a notation in an entrance medical 
examination report as to amblyopia or vision defect, and in-
service diagnosis of amblyopia, left, the claim must be 
analyzed consistent with the foregoing law.  As such, the 
Board is compelled to remand this claim for a VA C&P "eye 
disorders" examination specifically to obtain a 
determination as to what eye/vision disorder(s) the veteran 
currently has; whether any such disorder pre-existed active 
service; and, if so, whether it became aggravated beyond the 
normal and natural progress of such disorder during active 
service; and whether the current diagnosed disorder(s) is/are 
etiologically attributable to active duty.

The issues of service connection for cervical spine and 
vision disorders is REMANDED for the following actions, after 
which the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
vision and cervical spine disorders that 
he has in his possession.  Also provide 
the veteran claim development assistance 
as warranted consistent with VCAA if he 
asks for help in obtaining additional 
records from pertinent sources of such 
records, rather than providing the 
records himself.  

2.  After completing the above, schedule 
the veteran for a C&P "eye disorders" 
examination by a medical doctor or eye 
disorders specialist.  The veteran's 
claims folder should be made available to 
the examiner.  The examiner should first 
diagnose the veteran as to his current 
complaints of "blurred vision."  For 
each diagnosis, the examiner should opine 
(a) whether it pre-existed active service 
and whether amblyopia, if diagnosed, is a 
developmental or congenital defect in the 
veteran's case; (b) the approximate date 
of onset; (c) if pre-existing military 
service, whether it increased in 
disability beyond a normal and natural 
process of the disease or disorder during 
active duty; (d) whether it is at least 
as likely as not (probability of 50 
percent), or more likely than not 
(probability higher than 50 percent), or 
less likely than not (probability less 
than 50 percent) etiologically 
attributable to active service.  The 
examiner should explain the bases of the 
opinions expressed.  If the examiner 
cannot render any opinion without 
resorting to conjecture or speculation, 
then he or she should so state and 
explain why. Associate with the claims 
folder the examination report, along with 
any reports of diagnostic testing. 

3.  Schedule the veteran for a C&P 
orthopedic examination by a medical 
doctor.  The veteran's claims folder 
should be made available to the examiner.  
The examiner should first diagnose the 
veteran as to his current complaints of 
cervical spine pain.  For each diagnosis, 
the examiner should opine whether it is 
at least as likely as not (probability of 
50 percent), or more likely than not 
(probability higher than 50 percent), or 
less likely than not (probability less 
than 50 percent) etiologically 
attributable to active service, and in 
particular, the April 1970 in-service 
automobile accident and/or 1970 X-ray 
finding as to lordosis in the cervical 
spine.  The examiner should explain the 
bases of the opinions expressed.  If the 
examiner cannot render any opinion 
without resorting to conjecture or 
speculation, then he or she should so 
state and explain why.  Associate with 
the claims folder the examination report, 
along with any reports of diagnostic 
testing.  

4.  Thereafter, readjudicate the claim.  
If the decision is adverse to the veteran 
as to either issue, then issue an updated 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond as to the remanded 
issues, but has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


